Citation Nr: 0102289	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-21 255	)	DATE
	)
	)


THE ISSUE

Whether an October 1997 decision of the Board of Veterans' 
Appeals (Board) denying service connection for the cause of 
the veteran's death should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
September 1942, and from March 1945 to May 1946.  
Additionally, the record reflects that he was held as a 
prisoner-of-war (POW) from April to September 1942.

The veteran died in September 1994.  The moving party is his 
surviving spouse, and was the appellant in the October 1997 
Board decision.

This matter comes before the Board based on a CUE motion as 
to the Board decision of October 15, 1997, which denied the 
claim of service connection for the cause of the veteran's 
death.

As an additional matter, the Board notes that a separate 
decision was issued on October 15, 1997, under the same 
docket number, which denied the claim of entitlement to 
Dependents' Educational Assistance pursuant to Chapter 35 of 
Title 38 United States Code.  However, the appellant's CUE 
motion only referred to her cause of death claim.  Thus, this 
is the only issue subject to review at this time for CUE.


FINDINGS OF FACT

1.  The October 1997 Board decision, which denied service 
connection for the cause of the veteran's death, correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.

2.  To the extent error was committed in the October 1997 
Board decision, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued


CONCLUSION OF LAW

The October 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In the October 1997 decision, the Board found 
that the appellant's claim for service connection for the 
cause of the veteran's death was not supported by cognizable 
evidence showing that the claim was plausible or capable of 
substantiation.  Therefore, the Board concluded that the 
claim was not well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1997).

In making the above decision, the Board noted that the 
appellant was required to submit a well-grounded claim.  
Further, the Board stated that in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, it 
was stated that in order for service connection for the cause 
of the veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  It was noted 
that a service-connected disability was one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1310, 5107 (West 1991 and Supp. 1997); 38 C.F.R. §§ 
3.307, 3.309, 3.310(a), 3.312 (1996).

The Board also provided a summary of the evidence of record.  
Among other things, it was noted that, at the time of the 
veteran's death, service connection had been established for 
anxiety neurosis and gastrointestinal parasitism.  It was 
also noted that the veteran was held as a POW from April to 
September 1942.  With respect to the medical records, it was 
noted that an abstract of the veteran's death certificate, 
dated in September 1994, listed his cause of death as cardio-
respiratory arrest, bone cancer with metastases, and 
degenerative joint disease of the right hip.  Additionally, 
it was noted that the veteran completed a POW medical history 
in July 1987, reporting that he had been beaten in service, 
and had had swelling in the joints.  Also of record was a 
December 1996 letter from a private physician, who stated 
that although the veteran's treatment records were no longer 
available, he remembered treating him for a heart ailment.  
There was no other medical evidence on file at that time that 
the veteran had heart disease prior to his death.  Various 
other medical records were on file which showed that the 
veteran was treated for cancer beginning in September 1992, 
and for right hip degenerative joint disease beginning in 
August 1992.

In regard to the appellant's contentions, the Board noted 
that she maintained that the general poor health condition of 
the veteran, resulting from POW related diseases, materially 
contributed to his death and reduced his resistance to death.  

In the analysis, the Board found that there was no competent 
medical evidence of record linking a service related disease, 
or heart disease, to the cardiac arrest, bone cancer and 
right hip degenerative joint disease that caused the 
veteran's death.  The Board further stated that there was no 
indication that the veteran suffered from bone cancer or 
degenerative joint disease in service, or that he was 
diagnosed with traumatic arthritis, or that heart disease was 
related to the cause of death.  In other words, the Board 
found that the appellant's claim was predicated on her own 
opinion, and that she was not qualified to render a medical 
opinion (citing to Grivois v. Brown, 6 Vet. App. 136 (1994) 
and Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).

In a September 1999 statement, the appellant requested that 
the October 1997 decision be reviewed due to CUE.  She 
asserted that the veteran died of cardio-respiratory arrest, 
that he was a former POW, and was entitled to service 
connection presumption for such a condition.  Moreover, she 
stated that the pertinent VA law provided that heart disease 
of former POW's was presumed service connected when there was 
evidence of swelling of legs and feet, and that this 
condition was shown on the July 1987 POW medical history 
report.  The appellant also stated that 38 C.F.R. § 4.104, 
Note 1 stated "Evaluate cor pulmonale, which is a form of 
secondary heart disease as part of the pulmonary condition 
that causes it," and indicated that this was applicable to 
her cause of death claim.

The appellant submitted several subsequent statements 
contending that the October 1997 Board decision was the 
product of CUE, but did not provide any additional specific 
contentions as to what the error was.

The Board also notes that additional medical records were 
added to the file following the October 1997 decision.  
However, in adjudicating whether there was CUE in the October 
1997 decision, the Board's review is limited to the evidence 
that was of record at that time.  


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403, set 
forth what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs (VA) adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed. Cir. December 8, 2000).


Analysis.  Initially, the Board notes that the October 1997 
decision accurately summarized the evidence then of record.  
Further, this decision cited to the relevant laws and 
regulations regarding the issue of service connection for 
cause of death.  With respect to the requirement that the 
appellant submit a well-grounded claim, the Board notes that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, eliminates 
the concept of a well-grounded claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
However, the law at the time of the October 1997 decision 
required that all claimants had the obligation of submitting 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the October 1997 decision accurately stated the 
test for a well-grounded claim outlined in Caluza, supra.  As 
noted above, a subsequent change in law does not constitute 
CUE.  38 C.F.R. § 20.1403.  Therefore, the Board finds that 
the October 1997 correctly applied existing statutes and/or 
regulations.

With respect to the finding that the claim was not well 
grounded, it is noted that the Board's current review of the 
evidence on file at the time of the October 1997 decision 
fails to show a competent medical opinion that the cause of 
the veteran's death was due to a disability incurred in or 
aggravated by his period of recognized military service.  
Moreover, the October 1997 decision was correct in finding 
that the evidence did not show that the appellant had the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Thus, the record 
reflects that the appellant did not satisfy the medical nexus 
requirement for a well-grounded claim pursuant to Caluza, 
supra.  

In regard to the appellant's contentions regarding 38 C.F.R. 
§ 4.104, Note 1, the Board notes that this regulation was not 
in effect at the time of the October 1997 decision.  See 38 
C.F.R. Part 4 (1997).  This Note was added as part of a 
revision of the regulations used for evaluating disabilities 
of the cardiovascular system, and was effective January 12, 
1998.  See 62 Fed. Reg. 62507 (December 11, 1997).  Moreover, 
even if this regulation was in effect, the Board notes that 
it pertains to evaluating the severity of a disability for 
which service connection had been granted, and not to whether 
a veteran's death was related to military service.

Regarding the appellant's contentions with respect to the POW 
presumptions, the Board notes that the law at the time of the 
October 1997 decision stated that in the case of a veteran 
who was a former prisoner of war and who was interned or 
detained for not less than 30 days, certain diseases which 
become manifest to a degree of 10 percent or more after 
active military service shall be considered to have been 
incurred in service, notwithstanding that there was no record 
of such disease during service.  Among these diseases, then 
and now, is beriberi heart disease, which includes ischemic 
heart disease if the former POW experienced localized edema 
while in captivity.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(c) (1997).

The October 1997 Board decision noted that the veteran was a 
POW, that he reported swelling of the joints (i.e., localized 
edema) while in captivity, that the December 1996 private 
physician's statement reported treatment for a heart ailment, 
that a service-connected disability included presumptive 
conditions, and cited to 38 C.F.R. §§ 3.307, 3.309.  However, 
this decision did not specifically discuss the fact that 
beriberi heart disease was listed as one of the presumptive 
conditions under 38 C.F.R. § 3.309(c).  Nevertheless, to the 
extent the failure to discuss this specific regulatory 
provision was error, the Board finds that the record does not 
show that, had it not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.

Despite the extensive medical records on file at the time of 
the October 1997 decision, the only evidence that the veteran 
had heart disease at the time of his death was the December 
1996 private physician's statement reporting treatment for an 
unspecified heart ailment.  This statement did not diagnose 
beriberi heart disease or ischemic heart disease.  Moreover, 
the physician stated that the treatment records were no 
longer available.  Thus, even assuming that the veteran had 
beriberi heart disease (to include ischemic heart disease), 
there was no competent medical evidence that it was present 
to a compensable degree of 10 percent or more prior to the 
veteran's death as required by 38 C.F.R. §§ 3.307, 3.309(c) 
(1997).  In short, the evidence on file at the time of the 
October 1997 does not appear to justify a finding that the 
veteran was entitled to service connection for heart disease 
on a presumptive basis.

The Board further notes that even though the October 1997 did 
not specifically discuss the fact that beriberi heart disease 
was listed as one of the presumptive conditions under 38 
C.F.R. § 3.309(c), the record reflects that an implicit 
determination was made that heart disease was a service-
connected disability.  This is shown by the fact that the 
Board found in October 1997 that "there was no competent 
medical evidence of record linking a service related disease, 
or heart disease, to the cardiac arrest, bone cancer and 
right hip degenerative joint disease that caused the 
veteran's death ... or that heart disease was related to the 
cause of death."  (Emphasis added).  As previously 
indicated, the Board's current review of the evidence on file 
at the time of the October 1997 decision does not show that 
there was any competent medical nexus evidence that the 
veteran's death was due to a disability incurred in or 
aggravated by his period of recognized military service.  The 
fact that one of the causes of death listed on the abstract 
of the veteran's death certificate was cardio-respiratory 
arrest does not automatically require a finding that it was 
due to heart disease.  Rather, the evidence on file at the 
time of the October 1997 decision tends to show that the 
cardio-respiratory arrest was due to the bone cancer and 
degenerative joint disease of the right hip.  Consequently, 
the record does not support a finding that discussion of the 
POW presumptions would have manifestly changed the outcome; 
it is not absolutely clear that a different result would have 
ensued.  Thus, the Board's failure to discuss the fact that 
beriberi heart disease was listed as one of the presumptive 
conditions under 38 C.F.R. § 3.309(c) does not rise to the 
level of CUE.  38 C.F.R. § 20.1403(c).

There being no other allegation of CUE supported by the 
record, the Board has no alternative but to deny the moving 
party's motion for CUE.


ORDER

Inasmuch as the October 1997 Board decision did not contain 
CUE, the CUE motion is denied.


		
	Gary L. Gick
Member, Board of Veterans' Appeals


 



